Citation Nr: 0106761	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to effective date prior to November 26, 1998, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities.

2.  Entitlement to an increased evaluation for a major 
depressive disorder with post-traumatic stress disorder 
(PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney at 
Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to 
April 1991.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

An attorney currently represents the veteran in his appeal.  
The RO should insure that the veteran's attorney receives 
copies of all correspondence sent from the VA to the veteran.


REMAND

In March 1998, the Board remanded the issue of entitlement to 
an increased evaluation for a major depressive disorder, 
evaluated at that time as 50 percent disabling, to the RO for 
additional development.  In August 1998, the RO awarded the 
veteran a 70 percent schedular rating for the service 
connected disability, effective April 1991.  In August 1999, 
the RO continued the 70 percent schedular rating for a 
psychiatric disability and awarded the veteran a total 
disability rating based upon individual unemployability 
effective from November 1998.  The veteran is also service 
connected for tinnitus, rated as 10 percent disabling since 
April 1991, and a hearing loss, rated as noncompensable since 
April 1991.

The veteran has disputed the effective date for the grant of 
a total rating based upon individual unemployability or a 100 
percent schedular rating for his service connected 
disabilities.  He raises two theories of entitlement.  One is 
that his award of a total rating based upon individual 
unemployability should be retroactive to April 1991 because, 
in essence, all of his jobs since separation from service 
have been "occasional, intermittent, tryout or 
unsuccessful."  Therefore, he maintains he has been 
unemployable in accordance with 38 C.F.R. § 4.18.  

The second theory appears to be that under 38 C.F.R. § 
4.16(c) he should have been awarded a 100 percent schedular 
rating because his mental disorder, rated 70 percent 
disabling on a schedular basis, caused unemployability.  He 
apparently reads Karnas v. Derwinski, 1 Vet. App. 303 (1991) 
to mandate that once a schedular 70 parent evaluation is 
assigned for a mental disorder, a 100 percent schedular 
rating shall be assigned.  The Board notes that Karnas cites 
the provisions of 38 C.F.R. § 4.16(c) that provide that 
where: (a) the only compensable service connected disability 
is a mental disorder assigned a schedular 70 percent 
evaluation; and (b) that mental disorder precludes the 
veteran from following a substantially gainful occupation, 
then a 100 percent schedular rating shall be assigned.  At no 
time during this appeal has the veteran's mental disorder 
been his only service connected compensable disability, since 
a compensable award for tinnitus has been in effect since 
April 1991.  Further, even assuming it was, the provisions of 
38 C.F.R. § 4.16(c) require a finding that the mental 
disorder rated 70 percent precluded substantially gainful 
employment before a 100 percent evaluation shall be assigned, 
not simply that once a schedular rating of 70 percent is 
assigned, an automatic award of a 100 percent evaluation is 
mandated.  

The veteran further maintains that he had "serious 
employment handicap" under 38 C.F.R. § 21.52(c) and that 
this provision supports his entitlement to the retroactive 
award of a total or a schedular 100 percent rating.

The veteran has also raised the claim of "clear and 
unmistakable error" in the prior RO rating decisions.  
However, the veteran filed a timely notice of disagreement 
regarding the RO's October 1991 denial of the claim of 
service connection for depression.  The October 1991 rating 
action was a response to a claim filed by the veteran 
immediately following his discharge from active service.  
Since this time, he has timely disputed the VA's 
determinations regarding this claim.  None of these decisions 
is a final adjudication, and a claim of clear and 
unmistakable error is only applicable to final 
determinations.  Consequently, the Board is not required to 
find clear and unmistakable error in a prior RO decision in 
order for the veteran to prevail in this claim.  Accordingly, 
the claim of clear and unmistakable error in a prior RO 
rating decision is not before the VA at this time.

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In April 1999, the veteran's employer at the United States 
Postal Service (USPS) indicated that the veteran may receive 
"Possible Retirement Benefits".  The veteran worked for the 
USPS from May 1997 to January 1999.  It is clear that the 
veteran is currently receiving benefits from the Social 
Security Administration (SSA).  While the VA has obtained 
some of the records from the USPS and SSA, it is unclear if 
the VA has received all of the pertinent records from these 
entities, including any pertinent medical records.      

Under the new criteria, in the case of a claim for disability 
compensation, the assistance provided by the VA "shall" 
include obtaining records that are held or maintained by the 
Federal governmental (to be codified at 38 U.S.C.A. 
§ 5103A(c)(1)).  Whenever the VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile (to be codified at 38 U.S.C.A. § 5103A(b)(3)).  The 
Board notes in passing that while the status of SSA as a 
Federal government agency is clear, the status of USPS is not 
so immediately plain.

With regard to the claim of entitlement to an increased 
evaluation for a major depressive disorder with PTSD, 
currently evaluated as 70 percent disabling, the Board must 
note that the veteran is currently receiving a total rating 
based on individual unemployability due primarily to his 
psychiatric disability.  Nevertheless, he has not withdrawn 
this claim.  This issue could possibly influence the claim of 
entitlement to effective date prior to November 26, 1998, for 
the grant of a total rating based on individual 
unemployability due to his service-connected disabilities, 
particularly if it were found that the veteran was entitled 
to a 100% schedular rating prior to November 26, 1998.  See 
also AB v. Brown, 6 Vet. App. 35 (1993).  As a result, the 
issue of a schedular increase rating for the major depressive 
disorder with PTSD must also be addressed.

In light of the above, the Board believes that additional 
action is required in this case.  Accordingly, the case is 
REMANDED for the following development:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims regarding the treatment of his 
disabilities from April 1991 to November 
1998.  After securing any necessary 
authorization from the appellant, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

2.  The RO should request the veteran to 
provide a more comprehensive statement 
regarding his employment history from 
April 1991 to November 1998.  This should 
include the names and address or 
employers and the dates of employment.

3.  The RO should obtain from the Social 
Security Administration (SSA) a copy of 
any disability determination it has made 
for the veteran and a copy of the record 
upon which any such determination was 
based, including all pertinent medical 
records.  The RO should invite the 
attention of the Social Security 
Administration to 38 U.S.C.A. § 5106 
(West 1991).  If SSA records are 
obtained, these records should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.  

4.  The veteran should be requested to 
indicate whether he has received an award 
of workmen's compensation or disability 
retirement benefits.  With any necessary 
authorization from the veteran, the RO 
should obtain from any workmen's 
compensation authority a copy of any 
disability determination made and a copy 
of the record upon which the award was 
based.  

In any event, the RO should obtain from 
the United States Postal Service a copy 
of any disability determination made with 
respect to the veteran and a copy of the 
record upon which the award was based.

In the event that SSA or USPS records are 
not obtained, the RO must assure that the 
governing provisions of the VCAA are 
followed.

5.  Once the above development is 
completed to the extent possible, but not 
contingent upon whether additional 
records ultimately are obtained, the 
veteran's records, though not necessary 
the veteran himself (unless requested by 
the examiner) should be reviewed by a VA 
psychiatrist to determine the nature and 
extent of the service-connected major 
depressive disorder with PTSD from April 
1991 to November 1998.  The examiner must 
review the claims folder or the pertinent 
medical records contained therein.  The 
purpose of this review is to determine 
the degree of disability associated with 
the veteran's major depressive disorder 
with PTSD from April 1991 to November 
1998.  If possible, the examiner should 
assign a GAF score for the period in 
question.  The physician should define 
the score assigned.  If this is not 
possible, or in addition to a GAF score, 
the examiner should comment upon whether 
the record demonstrated that the claimant 
was unable to obtain or retain average 
civilian employment due to his service 
connected disabilities.  The basis for 
any conclusions should be explained, and 
any social and industrial impairment 
should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
Moreover, the examiner should offer an 
opinion as to the veteran's ability to 
maintain personal hygiene; the presence 
or absence of hallucinations and/or 
delusions; the presence or absence of 
depression; and his ability to obtain and 
maintain employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

6.  Thereafter, the case should be 
reviewed by the RO with consideration of 
the rating criteria in effect for the 
evaluation of the major depressive 
disorder with PTSD prior to and as of 
November 7, 1996, for the period of April 
1991 to November 1998.  If a separate or 
combined 100 percent schedular disability 
evaluation is not established, the RO 
should then adjudicate the claim of 
entitlement to a total rating based on 
unemployability due to his service-
connected disabilities with consideration 
of 38 C.F.R. §§ 3.340, 3.341, and 4.16 
for the period of April 1991 to November 
1998.

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




